Appeal from order of the Domestic Relations Court of the City of New York, Family Court Division, Bronx County, denying appellant’s motions, appearing specially (1) to set aside an order of said court which had fixed appellant’s arrears and directed seizure of moneys from appellant’s pension, (2) to release appellant from bail and to have bail returned to him, and (3) to vacate all orders made and entered in that court on and after May 13, 1960 on the ground appellant was not subject to the jurisdiction of that court, unanimously dismissed, without costs. Section 58 of the Domestic Relations Court Act of the City of New York permits an appeal to this court only from “ any final order or judgment of the court ”. The orders which appellant assailed on his motion were simply measures taken by the Domestic Relations Court to enforce the final order of support made in July, 1958. None of those measures taken to enforce the support order of 1958 can be said to constitute a “ final order or judgment ” within the purview of section 58 of the Domestic Relations Court Act. (See Giuliano v. Giuliano, *612278 App. Div. 850; Matter of Smith, 7 A D 2d 927; Matter of Bogart v. Bogart, 15 A D 2d 529.) Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.